Mr. Justice Hand delivered the opinion of the court: It is contended that as the beneficial owners of said trust fund were non-residents of the State.of Illinois, and as there is no proof that the notes and mortgages which represent said trust fund were within the State of Illinois on the first day of April, 1902, or prior to that date during the time for which the same were assessed, said fund is exempt from taxation in this State and the board of review erred in assessing said fund. It was contemplated by the framers of the constitution that all property in this State should be listed for taxation unless expressly exempted therefrom, (People v. Theological Seminary, 174 Ill. 177,) and in part to effectuate that intention section 6 of the Revenue act (Hurd’s Stat. 1899, p. 1394,) was passed, which provides that every person of full age and sound mind, being a resident of this State, shall list all moneys and personal property invested, loaned or otherwise controlled by him as the agent or attorney or on account of any other person or persons, company or corporation, whatsoever, and that personal property held in trust shall be listed by the trustee, and that the estate of a deceased person shall be listed by the executor or administrator of such estate. Under the provisions of this act it was the duty of Robert H. McClellan to list the personal property of Caroline L. McClellan, deceased, in his hands as executor, for the purpose of taxation, and such fund continued to be taxable in his hands until it was actually distributed among the beneficiaries named in the will; (Cooley on Taxation, —2d ed.—pp. 375, 376, and notes;) and the fact that the fund may have been loaned by the executor beyond the jurisdiction of tt^e State, through agents appointed in other States, and that the securities taken therefor may have remained for a time in the possession of such agents, did not change the rule. The executor being a resident of this State and the legal title to the fund being vested in him, this State bad jurisdiction over his person and over the fund and the credits which represented it, which, in legal contemplation, in the absence of any showing that they had a situs elsewhere, accompanied his person and were assessable in the county in which he resided, as the general rule is, subject to certain exceptions within which this case does not fall, that personal property taxable as credits has its taxable situs at the domicile of the creditor. Goldgart v. People, 106 Ill. 25; People v. Davis, 112 id. 272; Cooper v. Beers, 143 id. 25; Scripps v. Board of Review, 183 id. 278; Hayward v. Board of Review, 189 id. 234. It clearly appears that the fund in question was in the hands of and under the control of the executor of Caroline L. McClellan, deceased, during the four years for which it was assessed by the board of review, and that it was not listed or taxed during those years, and that the same was subject to taxation in JoDaviess county during that period. The decision of the board of review, therefore, will be approved. Decision approved< *